12/05/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                         Assigned on Briefs October 2, 2018

                 STATE OF TENNESSEE v. RONALD JONES

                 Appeal from the Criminal Court for Shelby County
                   No. 15-06470      James M. Lammey, Judge
                     ___________________________________

                          No. W2017-00754-CCA-R3-CD
                      ___________________________________


The Defendant, Ronald Jones, was convicted of the second degree murder of the victim
and sentenced to serve 25 years. On appeal, he argues that the evidence was insufficient
to support the conviction. We disagree and affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and NORMA MCGEE OGLE, J., joined.

Joseph A. McClusky, Memphis, Tennessee, for the appellant, Ronald Jones.

Herbert H. Slatery III, Attorney General and Reporter; Robert W. Wilson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Glen Baity and Bryce
Phillips, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                      OPINION

                                       FACTS

        The Defendant and the victim were on opposing teams in a basketball game at an
LA Fitness Center in southeast Memphis. Following disagreements between the two, the
Defendant produced a pistol and shot the unarmed victim six times, with the two wounds
to his back being fatal. We will set out the proof in the case.

      The victim’s mother, Wanlisa Pollard, testified that on July 24, 2015, the victim
went to the LA Fitness Center (“LAFC”) to play basketball with friends. Erick
Daugerber said that on the day of the shooting, he had been employed at the LAFC and
had seen the Defendant and his younger brother earlier that day at the center. Later, he
observed the Defendant leave the building, followed by ten to twenty people, who slowly
returned inside.

       Kameron Jackson said that he and Rhumbi Williams went to the LAFC on July 24,
2015, to play basketball. The victim and the Defendant were on opposing teams, and the
Defendant called a foul on the victim. When the victim and his friends walked towards
the Defendant, he ran to his backpack and reached inside. The victim then said
something like, “if you don’t put the gun up[,] you [sic] going to die tonight[.]” The
Defendant responded that they should go outside and deal with the matter. After they all
were outside, the Defendant went to his truck, and the victim said he would not fight
because the Defendant had a gun. The victim and his friends returned to the gym. The
Defendant also returned and the victim’s girlfriend, Keadra Lucas, said that he had a gun.
The Defendant raised his voice as he spoke to the victim and then started shooting at him.
Mr. Jackson saw the victim fall after the shots were fired.

       Dashawn Webb testified that he was a friend of the victim and had gone with him
to the LAFC to play basketball. During a game, the victim attempted a shot after the
Defendant had asked that play be stopped. After they had argued over this, the game
continued until the two began arguing again and were separated by other players. The
Defendant ran to his backpack, which he opened, asking others if they were about to
jump him. He then said that he wanted to fight the victim, and the group all went outside.
They soon returned inside, and Mr. Webb saw that the Defendant had a gun in his pocket.
The Defendant said that he was going to shoot the victim and began firing shots, with the
victim being wounded as he tried to run.

       The testimony of the State’s next witness, Rhumbi Williams, was much like that
of Mr. Webb. However, Mr. Williams added that, when the Defendant returned to the
gym from being outside, he was wearing jean shorts which had pockets, rather than the
gym shorts he was wearing when he went outside. The Defendant was asking the victim
to fight, but he would not do so. The Defendant then produced a pistol, and began
shooting at the victim. After firing six or seven times, the Defendant ran, and Mr.
Williams stayed with the victim.

       Darius Nelms’ testimony tracked that of the two previous witnesses. He added
that, while the group of men was outside, the Defendant said that they were standing
where he could shoot them. After the group had gone back inside, Mr. Nelms saw the
Defendant standing in the doorway, wearing a pair of black jean shorts, and asking the
victim to fight. Mr. Nelms was talking with Mr. Webb when he heard gunshots, saw that
the victim was on the floor, and he called an ambulance.

                                          -2-
       Keadra Lucas testified that she had been the victim’s girlfriend and was with him
at the LAFC the day he was killed. As to the shooting, her testimony paralleled that of
the other State’s witnesses at the scene. She said the victim asked the Defendant not to
pull his pistol just before he started shooting. The victim tried to run and fell at the end
of the basketball court.

       Dr. Erica Curry testified that she was a medical examiner with the West Tennessee
Regional Forensic Center and had performed the autopsy on the victim. He had been
shot six times, with two of the wounds to his back, both of which would have been fatal.
Dr. Curry said that there was no soot or stippling as to either entrance wound to the
victim’s back. She said that the toxicology report for the victim was negative as to any
common illicit or prescription drugs.

       Three employees of the Memphis Police Department testified as to their roles in
the investigation. Officer Tristan Brown said that he had recovered on the gym floor
several spent forty-caliber casings. Officer Adam Pickering testified that he searched the
Defendant’s truck for weapons but did not find any. Detective Jonas Holguin said that he
had assisted in arresting the Defendant at the apartment of Darius Clark. Following this
testimony, the State rested its case-in-chief.

        The first witness for the defense, Andre Jones,1 testified that he was the brother of
the Defendant and had been fourteen years old at the time the victim was killed. He and
the Defendant had gone to the LAFC to play basketball. The Defendant joined a team
playing against the victim’s team. One of the Defendant’s teammates called a foul on the
victim. Later in the game, the Defendant called a foul on the victim, who responded,
“y’all calling them b**** a** calls. Y’all acting like b******.” After the Defendant had
put on his backpack, the victim said that he was going to get something out of his car, and
the Defendant should join him. The group went outside, and the victim and the
Defendant went to their respective vehicles. The Defendant told Andre that they were
going to leave, but Andre realized he had left his own backpack inside and returned to the
gym to retrieve it. As Andre was leaving the gym with his backpack, the victim returned
from outside and told him that, “[I]f I catch y’all slipping[,] I’m gone [sic] kill y’all on
my grandma, on my grandma.” Andre was frightened by this, explaining that he was
“upset, scared” with a “couple of tears[,]” and told the Defendant what the victim had
said. He said that the Defendant said he was “just fixing to . . . squash this because it’s
really just not that serious, you know.” Back inside, Andre saw the Defendant and the
victim arguing, with the victim saying, “[O]n my grandmother, like, I’ll kill you right
now.” The victim’s friends were circling the Defendant, who was backing up. It looked

1
  Because Mr. Andre Jones and the Defendant share the same last name, we will refer to Mr.
Jones by his first name. We mean no disrespect by this.
                                            -3-
as if the victim “reach[ed] for something[,]” and the Defendant fired his weapon. At this
point, Andre ran out the door. The Defendant came to his truck, and both he and Andre
were crying. They left the LAFC and went to their parents’ house, where the Defendant
packed some clothes and left.

       The Defendant testified that he had been twenty-two years old at the time of the
shooting. At the LAFC, he and the victim were on opposing teams playing basketball.
During the game, as the Defendant tried to stop play, the victim tried to score a basket,
and then began a “little slight disagreement” with the victim, who accused the
Defendant’s team of cheating. The teams continued with the game, and the victim
grabbed the Defendant and “threw” him to the floor. According to the Defendant, he
called a foul on the victim, who then said to the Defendant, “‘Clumsy a** n***a, b****
a** n***a[,]’ and stuff like that.” The victim asked the Defendant if he wanted to fight,
and the Defendant responded, “[I]t don’t matter.” The Defendant said that he was then
approached by the victim and the State’s eyewitnesses. The Defendant said that he then
put on his backpack and told his brother that they were leaving the building. The two
were followed by the victim and his friends, as well as some others, saying “they was
gone beat our ass and stuff like that.” Once outside, the Defendant put on some jean
shorts over his basketball shorts. Of the group which had followed him out of the
building, some approached the Defendant’s car, while others stood in front of the
building. His brother had left his backpack in the building and went back inside to
retrieve it. After waiting for his brother to return, the Defendant decided to arm himself
with his pistol because of the large sizes of the men who had followed them out of the
building. Once back inside, the Defendant saw that his brother was crying as he was
talking to a woman. He told the Defendant he had been threatened by the victim and his
friends. The Defendant asked the victim why he had threatened Andre, and he replied,
“F**k you.” The victim then told the Defendant that he was going to kill him. The
victim came towards the Defendant, who started to back up as he shot the victim. He
could not recall how many times he fired the pistol. After shooting the victim, the
Defendant and Andre ran to their car and drove to their parents’ house. On the way there,
the Defendant threw the pistol out the window. He was arrested a few days later at the
home of an acquaintance and made a statement to police officers regarding the shooting.

                                      ANALYSIS

        On appeal, the Defendant argues that the evidence is sufficient to sustain a
conviction for voluntary manslaughter but not second degree murder. We will review
this claim.

      To sustain the second degree murder conviction, the State had to prove beyond a
reasonable doubt that the Defendant committed a knowing killing of the victim. See
                                          -4-
Tenn. Code Ann. § 39-13-210(a)(1). “In second degree murder, the result of the conduct
is the sole element of the offense. . . . The statute focuses purely on the result and
punishes an actor who knowingly causes another's death.” State v. Ducker, 27 S.W.3d
889, 896 (Tenn. 2000). “A person acts knowingly with respect to a result of the person's
conduct when the person is aware that the conduct is reasonably certain to cause the
result.” Tenn. Code Ann. § 39-11-302(b). “A person can act knowingly irrespective of
his or her desire that the conduct or result will occur.” State v. Gray, 960 S.W.2d 598,
604 (Tenn. Crim. App. 1997) (citing State v. Rutherford, 876 S.W.2d 118, 120 (Tenn.
Crim. App. 1993)).

        As set out in Tennessee Code Annotated section 39-13-211, “[v]oluntary
manslaughter is the intentional or knowing killing of another in a state of passion
produced by adequate provocation sufficient to lead a reasonable person to act in an
irrational manner.”

        The Defendant argues that there was adequate provocation to reduce the charge to
voluntary manslaughter. Whether adequate provocation exists so as to support a
conviction for voluntary manslaughter is a question for the jury. See State v. Johnson,
909 S.W.2d 461, 464 (Tenn.Crim.App.1995) (“Whether the acts constitute a ‘knowing
killing’ (second degree murder) or a killing due to ‘adequate provocation’ (voluntary
manslaughter) is a question for the jury.”)

        As is obvious from their verdict, the jurors accredited the State’s evidence. The
proof showed that, following arguments between the Defendant and the victim, the
Defendant, after arming himself with a pistol, and, following a final argument, fired
multiple shots at the unarmed victim, apparently as he was attempting to run. Of the six
shots, both of the shots into the victim’s back would have been fatal. The Defendant then
left the scene and threw away his weapon. The State proved the elements of the offense
of second degree murder. While the Defendant argues that he had adequate provocation
for the shooting, the jury concluded otherwise. Accordingly, we find that the evidence
easily supports the Defendant’s conviction for second degree murder.

                                    CONCLUSION

        Based upon the foregoing authorities and reasoning, we affirm the judgment of the
trial court.



                                            ____________________________________
                                            ALAN E. GLENN, JUDGE
                                          -5-